            Case 2:18-cv-01543-JLR Document 225 Filed 06/03/19 Page 1 of 7

                                                            Honorable James L. Robart


 1
 2
 3
 4

 5
 6
 7                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     BOMBARDIER INC.,                            No. 2:18-cv-01543-JLR
 9
                        Plaintiff,               BOMBARDIER INC.'S
10                                               RESPONSE TO DEFENDANT
                 v.
                                                 MITSUBISHI AIRCRAFT
11
     MITSUBISHI AIRCRAFT CORPORATION,            CORPORATION'S SUR-REPLY
12   MITSUBISHI AIRCRAFT CORPORATION             IN OPPOSITION TO PLAINTIFF'S
     AMERICA INC., AEROSPACE TESTING             UPDATED MOTION FOR
13                                               PRELIMINARY INJUNCTION
     ENGINEERING & CERTIFICATION INC.,
14   MICHEL KORWIN-SZYMANOWSKI,
     LAURUS BASSON, MARC-ANTOINE
15   DELARCHE, CINDY DORNÉVAL, KEITH
     AYRE, AND JOHN AND/OR JANE DOES 1-
16   88,
17                      Defendants.
18
19
20
21
22

23
24
25
26
27

     BOMBARDIER'S RESPONSE TO MITAC SUR-
     REPLY
     (2:18-cv-01543-JLR) - i
              Case 2:18-cv-01543-JLR Document 225 Filed 06/03/19 Page 2 of 7




 1          Plaintiff Bombardier Inc. (“Bombardier”) thanks the Court for the opportunity to

 2   respond to Defendant Mitsubishi Aircraft Corporation’s (“MITAC’s”) sur-reply (Dkt. # 210).

 3   MITAC accuses Bombardier of making a false statement based on purportedly “clear
 4   statement[s]” from MITAC’s digital forensic examiner that required a “supplementary”
 5   declaration for clarity. As explained below, Bombardier’s representations were—and continue
 6   to be—based on the very testimony MITAC submitted (and, as it turns out, failed to submit).
 7   And that Bombardier has not withdrawn its purportedly false statement is because MITAC’s
 8   latest filing problematically cannot be reconciled with previous testimony. A full understanding
 9   of relevant events can be best assessed by reviewing three relevant time periods: (1) the time
10   leading up to and including the filing of Bombardier’s Reply in Support of Bombardier’s
11   Updated Motion for Preliminary Injunction; (2) the time period immediately thereafter, during
12   which the parties met and conferred; and (3) the time period beginning from when MITAC filed
13   its sur-reply and third Declaration of Duc Nguyen (hereinafter, “Nguyen Decl. 1, 2, or 3”).
14          1. Filing of Bombardier Reply
15          The purportedly false statement that Bombardier made (that Defendant “Dornéval
16   affirmatively uploaded [Bombardier’s CAFM Methodology] to her personal MITAC laptops”)
17   was reasonably based on the testimony provided. As an initial matter, Mr. Nguyen’s
18   declarations stated that the facts contained therein were predicated on “personal and firsthand
19   knowledge.” Nguyen Decl. 1, 2. Mr. Nguyen’s two declarations had never indicated that he had
20   reviewed any non-MITAC-A laptops. Mr. Nguyen’s first declaration disclosed a number of
21   MITAC-A laptops as having been reviewed, two of which were assigned to Ms. Dornéval
22   personally. Dkt. # 79, ¶ 7. Exhibits C1 and C2 to the declaration are custody logs for several
23   computing devices that were provided to Mr. Nguyen for forensic analysis. Id. Those custody
24   logs identify the two MITAC-A laptops assigned to Ms. Dornéval and also identify at least two
25   devices (a USB thumb drive and an external hard drive) that in contrast are explicitly identified
26   as being personally owned by Ms. Dornéval. The custody logs do not identify, explicitly or
27   otherwise, any laptop personally owned by Ms. Dornéval. Id. Likewise, Mr. Nguyen’s second

     BOMBARDIER'S RESPONSE TO MITAC SUR-
     REPLY
     (2:18-cv-01543-JLR) - 1
              Case 2:18-cv-01543-JLR Document 225 Filed 06/03/19 Page 3 of 7




 1   declaration (Dkt. # 178) specifically identified the same two MITAC-A laptops which had been

 2   assigned to Ms. Dornéval. Id. ¶ 5. Again, none of the devices identified by Mr. Nguyen was a

 3   computer owned by Ms. Dornéval. Because his declaration was based on “personal and

 4   firsthand knowledge,” it was reasonable for Bombardier to conclude that Mr. Nguyen used the

 5   phrase “personal computer” to refer to one of the MITAC-A laptops explicitly identified in his

 6   report as assigned to Ms. Dornéval personally. To conclude otherwise would assume that Mr.

 7   Nguyen had misleadingly withheld from his declarations highly relevant information about the

 8   devices he had reviewed.

 9          Further, any other interpretation could not be reconciled with Mr. Nguyen’s plain

10   statements. In his second declaration, Mr. Nguyen testified that he “performed an MD5 hash

11   value analysis,” and in the very next sentence testified based on personal knowledge that “[o]ne

12   of the Burns & Tidd documents was present on Ms. Dorneval’s personal computer.” Nguyen
13   Decl. 2, ¶ 7. A reasonable reading of those two consecutive sentences is that Mr. Nguyen
14   located the document identified in his second sentence based on the “MD5 hash value analysis”
15   identified in his first sentence. And because he had never disclosed that he had searched a
16   computer owned by Dornéval personally, Bombardier had no reason to suspect otherwise.
17          2. The Parties Meet and Confer
18          MITAC objected to Bombardier’s reply brief stating that Bombardier had
19   misrepresented the testimony of Mr. Nguyen. MITAC contended that Bombardier disregarded
20   Mr. Nguyen’s statement that “[t]his file name search analysis, combined with the analysis
21   explained in my December 26, 2018 Declaration, has not identified a copy of any of the eleven
22   Burns and Tidd documents on any of the devices or servers I was provided or provided access
23   to.” Sur-reply, Dkt. # 210, at 2. However, MITAC overstates the significance of that statement.
24   Mr. Nguyen did not testify, as MITAC contends, that he did not find any of the 11 documents on
25   any MITAC-A devices. Id. Rather, he testified that a subset of the analyses he employed did not
26   locate any of the 11 documents. See Nguyen Decl. 2 (Dkt. #178), ¶¶ 3, 4 (identifying six
27   different analyses that he employed, but testifying only about the “file name search analysis”

     BOMBARDIER'S RESPONSE TO MITAC SUR-
     REPLY
     (2:18-cv-01543-JLR) - 2
              Case 2:18-cv-01543-JLR Document 225 Filed 06/03/19 Page 4 of 7




 1   and his previous efforts). This is the only reading of Mr. Nguyen’s testimony that reconciles his

 2   otherwise inconsistent statement that, based on his personal knowledge, one of the documents

 3   was in fact located. (Compare id. ¶ 4 (specific subset of analyses employed did not locate any

 4   documents), with id. ¶ 7 (one of the documents was located).) Perversely, it is Bombardier’s

 5   understanding of his testimony—not MITAC’s—that uniquely preserves Mr. Nguyen’s

 6   credibility: unless Mr. Nguyen found the document on a MITAC-A laptop by way of one of the

 7   other six search analyses he identified (Bombardier’s understanding and the basis for its
 8   purportedly false statement), Mr. Nguyen either (a) failed to fully disclose relevant information;
 9   (b) testified as to matters outside of his personal knowledge; or (c) both.
10          MITAC could not reasonably expect Bombardier to retract a statement as false where the
11   only basis for its purported falsity hinges on an interpretation of testimony that impugns the
12   declarant’s credibility. And Bombardier certainly could not be expected to do so without first
13   seeing a corrected declaration (which Bombardier did not receive until after the Court received
14   its copy). This is particularly the case where MITAC’s counsel disclosed for the first time
15   during the meet and confer on this issue that Mr. Nguyen’s declarations in fact did not fully
16   disclose all the devices that were provided to him.
17          3. Post-Filing of Mr. Nguyen’s Third Declaration
18          Upon finally having the opportunity to review Mr. Nguyen’s clarifying declaration (Dkt.
19   # 212), Bombardier still could not reasonably be expected to withdraw its purportedly false
20   statement. While Mr. Nguyen declares explicitly that the CAFM Methodology was resident on
21   Ms. Dornéval’s personally owned laptop, he does nothing to reconcile the now-confirmed
22   inconsistent statements in his second declaration. Further, Mr. Nguyen’s third declaration
23   highlights the now apparent incomplete disclosures made in his previous two declarations, it
24   calls into question the thoroughness of searches conducted to date, and it casts doubt on the
25   veracity of Mr. Nguyen’s existing testimony not based on personal knowledge.
26          Bombardier did not submit a false statement or mislead the Court in any way. It stands by
27   its conduct and is available to address any remaining concerns the Court may have.

     BOMBARDIER'S RESPONSE TO MITAC SUR-
     REPLY
     (2:18-cv-01543-JLR) - 3
            Case 2:18-cv-01543-JLR Document 225 Filed 06/03/19 Page 5 of 7




 1         Dated this 3rd day of June, 2019.

 2
                                               CHRISTENSEN O'CONNOR
 3                                             JOHNSON KINDNESSPLLC
 4

 5
 6                                             s/John D. Denkenberger
                                               John D. Denkenberger, WSBA No.: 25,907
 7
                                               Brian F. McMahon, WSBA No.: 45,739
 8                                             E. Lindsay Calkins, WSBA No.: 44,127
                                               Jeffrey E. Danley, WSBA No.: 52,747
 9                                             Christensen O’Connor Johnson KindnessPLLC
                                               1201 Third Avenue, Suite 3600
10                                             Seattle, WA 98101-3029
11                                             Telephone: 206.682.8100
                                               Fax: 206.224.0779
12                                             E-mail: john.denkenberger@cojk.com,
                                               brian.mcmahon@cojk.com,
13                                             lindsay.calkins@cojk.com,
14                                             jeffrey.danley@cojk.com, litdoc@cojk.com

15                                             Attorneys for Plaintiff Bombardier Inc.

16

17
18
19
20
21
22

23
24
25
26
27

     BOMBARDIER'S RESPONSE TO MITAC SUR-
     REPLY
     (2:18-cv-01543-JLR) - 4
              Case 2:18-cv-01543-JLR Document 225 Filed 06/03/19 Page 6 of 7




 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on June 3, 2019, I electronically filed the foregoing with the Clerk of

 3   the Court using the CM/ECF system which will send notification of such filing to the following:

 4   Jerry A. Riedinger              Mack H. Shultz                    Mary Z. Gaston
 5   PERKINS COIE LLP                PERKINS COIE LLP                  PERKINS COIE LLP
     Email:                          Email:                            Email:
 6   JRiedinger@perkinscoie.com      MShultz@perkinscoie.com           MGaston@perkinscoie.com
     docketsea@perkinscoie.com       docketseapl@perkinscoie.com       docketsea@perkinscoie.com
 7   lshaw@perkinscoie.com           sbilger@perkinscoie.com           jstarr@perkinscoie.com
     sporter@perkinscoie.com
 8
 9   James Sanders                   Shylah R. Alfonso
     PERKINS COIE LLP                PERKINS COIE LLP
10   Email:                          Email:
     JSanders@perkinscoie.com        SAlfonso@perkinscoie.com
11   RBecken@perkinscoie.com         docketsea@perkinscoie.com
12   docketsea@perkinscoie.com
     jdavenport@perkinscoie.com
13
     Attorneys for Mitsubishi Aircraft Corporation and Mitsubishi Aircraft Corporation America Inc.
14
15
     Richard J. Omata                                 Mark A. Bailey
16   KARR TUTTLE CAMPBELL                             KARR TUTTLE CAMPBELL
     Email: romata@karrtuttle.com                     Email: mbailey@karrtuttle.com
17   jnesbitt@karrtuttle.com                          jsmith@karrtuttle.com
     swatkins@karrtuttle.com                          mmunhall@karrtuttle.com
18
                                                      sanderson@karrtuttle.com
19   Daniel T. Hagen
     KARR TUTTLE CAMPBELL
20   Email: dhagen@karrtuttle.com
     ksagawinia@karrtuttle.com
21
22   Attorneys for Aerospace Testing Engineering & Certification Inc., Michel Korwin-
     Szymanowski, Laurus Basson, and Cindy Dornéval
23
24
25
26
27

     BOMBARDIER'S RESPONSE TO MITAC SUR-
     REPLY
     (2:18-cv-01543-JLR) - 5
             Case 2:18-cv-01543-JLR Document 225 Filed 06/03/19 Page 7 of 7




 1   James P. Savitt              Jacob P. Freeman
 2   SAVITT BRUCE &               SAVITT BRUCE &
     WILLEY LLP                   WILLEY LLP
 3   Email: jsavitt@sbwLLP.com    Email:
     eservice@sbwllp.com          jfreeman@sbwLLP.com
 4
     Attorneys for Marc-Antoine Delarche and Keith Ayre
 5
 6                                            s/John D. Denkenberger
                                              John D. Denkenberger, WSBA No.: 25,907
 7                                            Brian F. McMahon, WSBA No.: 45,739
                                              E. Lindsay Calkins, WSBA No.: 44,127
 8                                            Jeffrey E. Danley, WSBA No.: 52,747
 9                                            Christensen O’Connor Johnson KindnessPLLC
                                              1201 Third Avenue, Suite 3600
10                                            Seattle, WA 98101-3029
                                              Telephone: 206.682.8100
11                                            Fax: 206.224.0779
12                                            E-mail: john.denkenberger@cojk.com,
                                              brian.mcmahon@cojk.com,
13                                            lindsay.calkins@cojk.com,
                                              jeffrey.danley@cojk.com, litdoc@cojk.com
14
                                              Attorneys for Plaintiff Bombardier Inc.
15
16

17
18
19
20
21
22

23
24
25
26
27

     BOMBARDIER'S RESPONSE TO MITAC SUR-
     REPLY
     (2:18-cv-01543-JLR) - 6
